—Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered January 31, 1997, convicting defendant, after a jury trial, of robbery in the first degree (three counts), sodomy in the first degree (two counts) and attempted sodomy in the first degree, and sentencing him, as a persistent violent felony offender, to an aggregate term of 50 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility and identification. Concur — Williams, J. P., Tom, Saxe, Buckley and Friedman, JJ.